Exhibit 10.3
Execution Version
 
HOLDINGS GUARANTY AGREEMENT
dated as of July 28, 2008
by
DYNCORP INTERNATIONAL INC.,
as Holdings,
in favor of
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINED TERMS
    1  
SECTION 1.1 Definitions
    1  
SECTION 1.2 Other Definitional Provisions
    1  
 
       
ARTICLE II GUARANTY
    2  
SECTION 2.1 Holdings Guaranty
    2  
SECTION 2.2 Bankruptcy Limitations on Holdings
    2  
SECTION 2.3 Agreement Regarding Subrogation
    3  
SECTION 2.4 Agreements for Reimbursement
    3  
SECTION 2.5 Nature of Holdings Guaranty
    3  
SECTION 2.6 Waivers
    4  
SECTION 2.7 Modification of Loan Documents, etc
    5  
SECTION 2.8 Demand by the Administrative Agent
    6  
SECTION 2.9 Remedies
    6  
SECTION 2.10 Benefits of Holdings Guaranty
    6  
SECTION 2.11 Termination; Reinstatement
    6  
SECTION 2.12 Payments
    7  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    7  
 
       
ARTICLE IV MISCELLANEOUS
    7  
SECTION 4.1 Notices
    7  
SECTION 4.2 Amendments, Waivers and Consents
    7  
SECTION 4.3 Expenses, Indemnification, Waiver of Consequential Damages, etc
    8  
SECTION 4.4 Governing Law; Jurisdiction; Venue; Service of Process
    8  
SECTION 4.5 Waiver of Jury Trial
    9  
SECTION 4.6 Injunctive Relief; Punitive Damages
    9  
SECTION 4.7 No Waiver by Course of Conduct, Cumulative Remedies
    9  
SECTION 4.8 Successors and Assigns
    10  
SECTION 4.9 Survival of Indemnities
    10  
SECTION 4.10 All Powers Coupled With Interest
    10  
SECTION 4.11 Titles and Captions
    10  
SECTION 4.12 Severability
    10  
SECTION 4.13 Counterparts; Integration, Effectiveness
    10  
SECTION 4.14 Advice of Counsel, No Strict Construction
    10  
SECTION 4.15 Acknowledgements
    11  
SECTION 4.16 Releases
    11  
SECTION 4.17 Secured Parties
    11  
SECTION 4.18 Joint and Several Liability
    11  

 

i 



--------------------------------------------------------------------------------



 



HOLDINGS GUARANTY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Holdings Guaranty”), dated as of July 28,
2008, is made by DYNCORP INTERNATIONAL INC., a Delaware corporation
(“Holdings”), in favor of WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative
Agent (in such capacity, the “Administrative Agent”) for the ratable benefit of
the Secured Parties.
STATEMENT OF PURPOSE
Pursuant to the terms of the Credit Agreement of even date herewith (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Holdings, DynCorp International LLC, a Delaware
limited liability company (the “Borrower”), the banks and other financial
institutions from time to time party thereto (the “Lenders”) and the
Administrative Agent, the Lenders have agreed to make Extensions of Credit to
the Borrower upon the terms and subject to the conditions set forth therein.
Holdings and the Borrower, though separate legal entities, comprise one
integrated financial enterprise, and all Extensions of Credit to the Borrower
will inure, directly or indirectly, to the benefit of Holdings.
It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrower under the Credit Agreement that
Holdings shall have executed and delivered this Holdings Guaranty to the
Administrative Agent, for the ratable benefit of the Secured Parties.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, Holdings hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:
ARTICLE I
DEFINED TERMS
SECTION 1.1 Definitions. The following terms when used in this Holdings Guaranty
shall have the meanings assigned to them below:
“Applicable Insolvency Laws” means all Applicable Law governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the United States Code, as
amended or supplemented).
“Guaranteed Obligations” has the meaning set forth in Section 2.1.
SECTION 1.2 Other Definitional Provisions. Capitalized terms used and not
otherwise defined in this Holdings Guaranty, including the preambles and
recitals hereof, shall have the meanings ascribed to them in the Credit
Agreement. In the event of a conflict between capitalized terms defined herein
and in the Credit Agreement, the Credit Agreement shall control. The words
“hereof,” “herein”, “hereto” and “hereunder” and words of similar import when
used in this Holdings Guaranty shall refer to this Holdings Guaranty as a whole
and not to any particular provision of this Holdings Guaranty, and Section
references are to this Holdings Guaranty unless otherwise specified. The
meanings given to terms defined herein shall be equally applicable to both the
singular and plural forms of such terms. Where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to
Holdings, shall refer to Holdings’ Collateral or the relevant part thereof.

 

 



--------------------------------------------------------------------------------



 



ARTICLE II
GUARANTY
SECTION 2.1 Holdings Guaranty. Holdings hereby unconditionally guarantees to the
Administrative Agent, for the ratable benefit of the Secured Parties, and their
respective permitted successors, endorsees, transferees and assigns, the prompt
payment and performance of all Obligations, whether primary or secondary
(whether by way of endorsement or otherwise), whether now existing or hereafter
arising, whether or not from time to time reduced or extinguished (except by
payment thereof) or hereafter increased or incurred, whether enforceable or
unenforceable as against the Borrower or any other Person, whether or not
discharged, stayed or otherwise affected by any Applicable Insolvency Law or
proceeding thereunder, whether created directly with the Administrative Agent or
any Secured Party or acquired by the Administrative Agent or any Secured Party
through assignment or endorsement or otherwise, whether matured or unmatured,
whether joint or several, as and when the same become due and payable (whether
at stated maturity or earlier, by reason of acceleration, mandatory repayment or
otherwise), in accordance with the terms of any such instruments evidencing any
such obligations, including all renewals, extensions or modifications thereof
(all of the foregoing being hereafter collectively referred to as the
“Guaranteed Obligations”).
SECTION 2.2 Bankruptcy Limitations on Holdings. Notwithstanding anything to the
contrary contained in Section 2.1, it is the intention of Holdings and the
Secured Parties that, in any proceeding involving the bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors, dissolution
or insolvency or any similar proceeding with respect to Holdings or its assets,
the amount of Holdings’ obligations with respect to the Guaranteed Obligations
shall be equal to, but not in excess of, the maximum amount thereof not subject
to avoidance or recovery by operation of Applicable Insolvency Laws. To that
end, but only in the event and to the extent that Holdings’ obligations with
respect to the Guaranteed Obligations or any payment made pursuant to such
Guaranteed Obligations would, but for the operation of the first sentence of
this Section 2.2, be subject to avoidance or recovery in any such proceeding
under Applicable Insolvency Laws, the amount of Holdings’ obligations with
respect to the Guaranteed Obligations shall be limited to the largest amount
which, after giving effect thereto, would not, under Applicable Insolvency Laws,
render Holdings’ obligations with respect to the Guaranteed Obligations
unenforceable or avoidable or otherwise subject to recovery under Applicable
Insolvency Laws. To the extent any payment actually made pursuant to the
Guaranteed Obligations exceeds the limitation of the first sentence of this
Section 2.2 and is otherwise subject to avoidance and recovery in any such
proceeding under Applicable Insolvency Laws, the amount subject to avoidance
shall in all events be limited to the amount by which such actual payment
exceeds such limitation and the Guaranteed Obligations as limited by the first
sentence of this Section 2.2 shall in all events remain in full force and effect
and be fully enforceable against Holdings. The first sentence of this
Section 2.2 is intended solely to preserve the rights of the Secured Parties and
the Administrative Agent hereunder against Holdings in such proceeding to the
maximum extent permitted by Applicable Insolvency Laws and neither Holdings, the
Borrower, any Subsidiary Guarantor, any other guarantor, nor any other Person
shall have any right or claim under such sentence that would not otherwise be
available under Applicable Insolvency Laws in such proceeding.

 

2



--------------------------------------------------------------------------------



 



SECTION 2.3 Agreement Regarding Subrogation. Notwithstanding any payment or
payments by Holdings hereunder, or any set-off or application of funds of
Holdings by the Administrative Agent or any Secured Party, or the receipt of any
amounts by the Administrative Agent or any Secured Party with respect to any of
the Guaranteed Obligations, Holdings shall not be entitled to be subrogated to
any of the rights of the Administrative Agent or any Secured Party against the
Borrower, any Subsidiary Guarantor, any other guarantor, any other Person or
against any collateral security held by the Administrative Agent or any Secured
Party for the payment of the Guaranteed Obligations nor shall Holdings seek any
reimbursement from the Borrower, any Subsidiary Guarantor, any other guarantor
or any other Person in respect of payments made by Holdings in connection with
the Guaranteed Obligations, until all amounts owing to the Administrative Agent
and the Secured Parties on account of the Guaranteed Obligations (other than
(i) any contingent indemnification obligations not yet due and (ii) the
Specified Obligations) are indefeasibly paid in full in cash and the Revolving
Credit Commitments are terminated. If any amount shall be paid to Holdings on
account of such subrogation rights at any time when all of the Guaranteed
Obligations (other than (i) any contingent indemnification obligations not yet
due and (ii) the Specified Obligations) shall not have been indefeasibly paid in
full in cash, such amount shall be held by Holdings in trust for the
Administrative Agent, segregated from other funds of Holdings, and shall,
forthwith upon receipt by Holdings, be turned over to the Administrative Agent
in the exact form received by Holdings (duly endorsed by Holdings to the
Administrative Agent, if required) to be applied against the Guaranteed
Obligations, whether matured or unmatured, in such order as set forth in the
Credit Agreement.
SECTION 2.4 Agreements for Reimbursement. Notwithstanding anything to the
contrary contained herein, the parties hereto acknowledge and agree that, as the
Borrower is either a Wholly-Owned Subsidiary of Holdings or part of an
integrated financial enterprise to which Holdings is a party, each Subsidiary
Guarantor shall have a right of reimbursement and indemnity from Holdings for
any amount paid by such Subsidiary Guarantor in lieu of a right of contribution
between the Subsidiary Guarantors and Holdings.
SECTION 2.5 Nature of Holdings Guaranty.
(a) Holdings agrees that this Holdings Guaranty is a continuing, unconditional
guaranty of payment and performance and not of collection, and that its
obligations under this Holdings Guaranty shall be primary, absolute and
unconditional, irrespective of, and unaffected by:
(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, the Credit Agreement, any other Loan Document, any
Specified Hedge Agreement, any Specified Cash Management Arrangement or any
other agreement, document or instrument to which Holdings, the Borrower, any
Subsidiary Guarantor or any of their respective Subsidiaries or Affiliates is or
may become a party;
(ii) the absence of any action to enforce this Holdings Guaranty, the Credit
Agreement, any other Loan Document, any Specified Hedge Agreement or any
Specified Cash Management Arrangement or the waiver or consent by the
Administrative Agent or any Secured Party with respect to any of the provisions
of this Holdings Guaranty, the Credit Agreement, any other Loan Document, any
Specified Hedge Agreement or any Specified Cash Management Arrangement;
(iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Administrative Agent or any Secured
Party in respect of such security or guaranty (including, without limitation,
the release of any such security or guaranty);
(iv) any structural change in, restructuring of or other similar organizational
change of Holdings, the Borrower, any Subsidiary Guarantor, any other guarantors
or any of their respective Subsidiaries or Affiliates; or

 

3



--------------------------------------------------------------------------------



 



(v) to the extent permitted by Applicable Law, any other action or circumstances
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than payment);
it being agreed by Holdings that, subject to the first sentence of Section 2.2,
its obligations under this Holdings Guaranty shall not be discharged until the
final indefeasible payment and performance, in full, of the Guaranteed
Obligations (other than (i) any contingent indemnification obligations not yet
due and (ii) the Specified Obligations) and the termination of the Revolving
Credit Commitments.
(b) Holdings represents, warrants and agrees that the Guaranteed Obligations and
its obligations under this Holdings Guaranty are not and shall not be subject to
any counterclaims, offsets or defenses of any kind (other than the defense of
payment) against the Administrative Agent, the Secured Parties, the Borrower or
any Subsidiary Guarantor whether now existing or which may arise in the future.
(c) Holdings hereby agrees and acknowledges that the Guaranteed Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon this
Holdings Guaranty, and all dealings between the Borrower and Holdings, on the
one hand, and the Administrative Agent and the Secured Parties, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Holdings Guaranty.
SECTION 2.6 Waivers. To the extent permitted by Applicable Law, Holdings
expressly waives all of the following rights and defenses (and agrees not to
take advantage of or assert any such right or defense):
(a) any rights it may now or in the future have under any statute, or at law or
in equity, or otherwise, to compel the Administrative Agent or any Secured Party
to proceed in respect of the Guaranteed Obligations against the Borrower, any
Subsidiary Guarantor, any other guarantor or any other Person or against any
security for or other guaranty of the payment and performance of the Guaranteed
Obligations before proceeding against, or as a condition to proceeding against,
Holdings;
(b) any defense based upon the failure of the Administrative Agent or any
Secured Party to commence an action in respect of the Guaranteed Obligations
against the Borrower, any Subsidiary Guarantor, any other guarantor or any other
Person or any security for the payment and performance of the Guaranteed
Obligations;
(c) any right to insist upon, plead or in any manner whatever claim or take the
benefit or advantage of, any appraisal, valuation, stay, extension, marshalling
of assets or redemption laws, or exemption, whether now or at any time hereafter
in force, which may delay, prevent or otherwise affect the performance by
Holdings of its obligations under, or the enforcement by the Administrative
Agent or the Secured Parties of this Holdings Guaranty;
(d) any right of diligence, presentment, demand, protest and notice (except as
specifically required herein or in any other Loan Document) of whatever kind or
nature with respect to any of the Guaranteed Obligations and waives, to the
fullest extent permitted by Applicable Law, the benefit of all provisions of
Applicable Law which are or might be in conflict with the terms of this Holdings
Guaranty; and
(e) any and all right to notice of the creation, renewal, extension or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by the
Administrative Agent or any Secured Party upon, or acceptance of, this Holdings
Guaranty.

 

4



--------------------------------------------------------------------------------



 



Holdings agrees that any notice or directive given at any time to the
Administrative Agent or any Secured Party which is inconsistent with any of the
foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such Secured Party, and, in addition, may not be pleaded
or introduced as evidence in any litigation relating to this Holdings Guaranty
for the reason that such pleading or introduction would be at variance with the
written terms of this Holdings Guaranty, unless the Administrative Agent and the
Required Lenders have specifically agreed otherwise in writing. The foregoing
waivers are of the essence of the transaction contemplated by the Credit
Agreement, the other Loan Documents, the Specified Hedge Agreements and the
Specified Cash Management Arrangements and, but for this Holdings Guaranty and
such waivers, the Administrative Agent and the Secured Parties would decline to
enter into the Credit Agreement, the other Loan Documents, the Specified Hedge
Agreements and the Specified Cash Management Arrangements.
SECTION 2.7 Modification of Loan Documents, etc. Neither the Administrative
Agent nor any Secured Party shall incur any liability to Holdings as a result of
any of the following, and none of the following shall impair or release this
Holdings Guaranty or any of the obligations of Holdings under this Holdings
Guaranty:
(a) any change or extension of the manner, place or terms of payment of, or
renewal or alteration of all or any portion of, the Guaranteed Obligations;
(b) any action under or in respect of the Credit Agreement, any other Loan
Document, any Specified Hedge Agreement or any Specified Cash Management
Arrangement in the exercise of any remedy, power or privilege contained therein
or available to any of them at law, in equity or otherwise, or waiver or
refraining from exercising any such remedies, powers or privileges;
(c) any amendment to, or modification of, in any manner whatsoever, the Credit
Agreement, any other Loan Document, any Specified Hedge Agreement or any
Specified Cash Management Arrangement;
(d) any extension or waiver of the time for performance by Holdings, the
Borrower, any Subsidiary Guarantor, any other guarantor, or any other Person of,
or compliance with, any term, covenant or agreement on its part to be performed
or observed under the Credit Agreement, any other Loan Document, any Specified
Hedge Agreement or any Specified Cash Management Arrangement, or waiver of such
performance or compliance or consent to a failure of, or departure from, such
performance or compliance;
(e) the taking and holding of security or collateral for the payment of the
Guaranteed Obligations or the sale, exchange, release, disposal of, or other
dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the Secured Parties have been granted a Lien, to secure
any Indebtedness of Holdings, the Borrower, any Subsidiary Guarantor, any other
guarantor or any other Person to the Administrative Agent or the Secured
Parties;
(f) the release of anyone who may be liable in any manner for the payment of any
amounts owed by Holdings, the Borrower, any Subsidiary Guarantor, any other
guarantor or any other Person to the Administrative Agent or any Secured Party;
(g) any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of Holdings,
the Borrower, any Subsidiary Guarantor, any other guarantor or any other Person
are subordinated to the claims of the Administrative Agent or any Secured Party;
or

 

5



--------------------------------------------------------------------------------



 



(h) any application of any sums by whomever paid or however realized to any
Guaranteed Obligations owing by Holdings, the Borrower, any Subsidiary
Guarantor, any other guarantor or any other Person to the Administrative Agent
or any Secured Party in such manner as the Administrative Agent or any Secured
Party shall determine in its reasonable discretion.
SECTION 2.8 Demand by the Administrative Agent. In addition to the terms set
forth in this Article II and in no manner imposing any limitation on such terms,
if all or any portion of the then outstanding Guaranteed Obligations are
declared to be immediately due and payable, then Holdings shall, upon demand in
writing therefor by the Administrative Agent to Holdings, pay all or such
portion of the outstanding Guaranteed Obligations due hereunder then declared
due and payable.
SECTION 2.9 Remedies. Upon the occurrence and during the continuance of any
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, enforce against Holdings its obligations and liabilities hereunder and
exercise such other rights and remedies as may be available to the
Administrative Agent hereunder, under the Credit Agreement, the other Loan
Documents, the Specified Hedge Agreements, the Specified Cash Management
Arrangements or otherwise.
SECTION 2.10 Benefits of Holdings Guaranty. The provisions of this Holdings
Guaranty are for the benefit of the Administrative Agent and the Secured Parties
and their respective permitted successors, transferees, endorsees and assigns,
and nothing herein contained shall impair, as between the Borrower, the
Administrative Agent and the Secured Parties, the obligations of the Borrower
under the Credit Agreement, the other Loan Documents, the Specified Hedge
Agreements or the Specified Cash Management Arrangements. In the event all or
any part of the Guaranteed Obligations are transferred, endorsed or assigned by
the Administrative Agent or any Secured Party to any Person or Persons as
permitted under the Credit Agreement, any reference to an “Administrative Agent”
or “Secured Party” herein shall be deemed to refer equally to such Person or
Persons.
SECTION 2.11 Termination; Reinstatement.
(a) Subject to clause (c) below, this Holdings Guaranty shall remain in full
force and effect until all the Guaranteed Obligations (other than (i) any
contingent indemnification obligations not yet due and (ii) the Specified
Obligations) and all the obligations of Holdings under this Holdings Guaranty
shall have been indefeasibly paid in full in cash and the Revolving Credit
Commitments are terminated.
(b) No payment made by Holdings, the Borrower, any Subsidiary Guarantor, any
other guarantor or any other Person received or collected by the Administrative
Agent or any Secured Party from Holdings, the Borrower, any Subsidiary
Guarantor, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of
Holdings hereunder which shall, notwithstanding any such payment (other than any
payment made by Holdings in respect of the obligations of Holdings or any
payment received or collected from Holdings in respect of the obligations of
Holdings), remain liable for the obligations of Holdings up to the maximum
liability of Holdings hereunder until the Guaranteed Obligations (other than
(i) any contingent indemnification obligations not yet due and (ii) the
Specified Obligations) and all the obligations of Holdings shall have been
indefeasibly paid in full in cash and the Revolving Credit Commitments are
terminated.

 

6



--------------------------------------------------------------------------------



 



(c) Notwithstanding anything to the contrary contained in this Holdings
Guaranty, Holdings agrees that, if any payment made by Holdings, the Borrower,
any Subsidiary Guarantor or any other Person applied to the Guaranteed
Obligations is at any time avoided, annulled, set aside, rescinded, invalidated,
declared to be fraudulent or preferential or otherwise required to be refunded
or repaid, or is repaid in whole or in part pursuant to a good faith settlement
of a pending or threatened avoidance claim, or the proceeds of any Collateral
are required to be refunded by the Administrative Agent or any Secured Party to
the Borrower, its estate, trustee, receiver or any other Person, including,
without limitation, Holdings or any Subsidiary Guarantor, under any Applicable
Law or equitable cause, then, to the extent of such payment or repayment,
Holdings’ liability hereunder (and any Lien or Collateral securing such
liability) shall be and remain in full force and effect, as fully as if such
payment had never been made, and, if prior thereto, this Holdings Guaranty shall
have been terminated, canceled or surrendered (and if any Lien or Collateral
securing Holdings’ liability hereunder shall have been released or terminated by
virtue of such cancellation or surrender), this Holdings Guaranty (and such Lien
or Collateral) shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of Holdings in respect of the amount of such
payment (or any Lien or Collateral securing such obligation).
SECTION 2.12 Payments. Any payments by Holdings shall be made to the
Administrative Agent, to be credited and applied to the Guaranteed Obligations
in accordance with Section 12.4 of the Credit Agreement, in immediately
available Dollars to an account designated by the Administrative Agent or at the
Administrative Agent’s Office or at any other address that may be specified in
writing from time to time by the Administrative Agent.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Secured Parties to enter into the
Loan Documents, the Specified Hedge Agreements and the Specified Cash Management
Arrangements and to make any Extensions of Credit, Holdings hereby represents
and warrants that each representation and warranty contained in Article VII of
the Credit Agreement relating to Holdings is true and correct in all material
respects as if made by Holdings herein; provided, that any representation or
warranty that is qualified by materiality or by reference to Material Adverse
Effect shall be true and correct in all respects.
ARTICLE IV
MISCELLANEOUS
SECTION 4.1 Notices. All notices and communications hereunder shall be given to
the addresses and otherwise made in accordance with Section 14.1 of the Credit
Agreement; provided that notices and communications to Holdings shall be
directed to Holdings at the address of the Borrower set forth in Section 14.1 of
the Credit Agreement.
SECTION 4.2 Amendments, Waivers and Consents. None of the terms, covenants,
agreements or conditions of this Holdings Guaranty may be waived, amended,
supplemented or otherwise modified, nor may any consent be given, except in
accordance with Section 14.2 of the Credit Agreement.

 

7



--------------------------------------------------------------------------------



 



SECTION 4.3 Expenses, Indemnification, Waiver of Consequential Damages, etc.
(a) Holdings shall pay all reasonable out-of-pocket expenses (including, without
limitation, fees, charges and disbursements of counsel) incurred by the
Administrative Agent and each Secured Party to the extent the Borrower would be
required to do so pursuant to Section 14.3 of the Credit Agreement.
(b) Holdings shall pay and indemnify each Indemnitee (which for purposes of this
Holdings Guaranty shall include, without limitation, all Secured Parties)
against Indemnified Taxes and Other Taxes to the extent the Borrower would be
required to do so pursuant to Section 5.11 of the Credit Agreement.
(c) Holdings shall indemnify each Indemnitee to the extent the Borrower would be
required to do so pursuant to Section 14.3 of the Credit Agreement.
(d) Notwithstanding anything to the contrary contained in this Holdings
Guaranty, to the fullest extent permitted by Applicable Law, Holdings shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Holdings Guaranty, any other Loan Document, any Specified Hedge
Agreement, any Specified Cash Management Arrangement or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Extension of Credit or the use of the proceeds thereof.
(e) No Indemnitee referred to in this Section 4.3 shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Holdings
Guaranty, the other Loan Documents, any Specified Hedge Agreements or any
Specified Cash Management Arrangements or the transactions contemplated hereby
or thereby.
(f) All amounts due under this Section 4.3 shall be payable promptly after
demand therefor.
SECTION 4.4 Governing Law; Jurisdiction; Venue; Service of Process.
(a) Governing Law. This Holdings Guaranty shall be governed by, and construed in
accordance with, the laws of the State of New York.
(b) Submission to Jurisdiction. Holdings irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in the Borough of Manhattan, City of New
York and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Holdings Guaranty or any other Loan Document,
or for recognition or enforcement of any judgment, and each of the parties
hereto irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state
court or, to the fullest extent permitted by Applicable Law, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Holdings Guaranty or in any other Loan Document shall affect any
right that the Administrative Agent or any Secured Party may otherwise have to
bring any action or proceeding relating to this Holdings Guaranty or any other
Loan Document against any Holdings or its properties in the courts of any
jurisdiction.
(c) Waiver of Venue. Holdings irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Holdings Guaranty or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

8



--------------------------------------------------------------------------------



 



(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 14.1 of the Credit
Agreement. Nothing in this Holdings Guaranty will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.
(e) Appointment of the Borrower as Agent for Holdings. Holdings hereby
irrevocably appoints and authorizes the Borrower to act as its agent for service
of process and notices required to be delivered under this Holdings Guaranty or
under the other Loan Documents, it being understood and agreed that receipt by
the Borrower of any summons, notice or other similar item shall be deemed
effective receipt by Holdings and its Subsidiaries.
SECTION 4.5 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS HOLDINGS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS HOLDINGS GUARANTY AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 4.6 Injunctive Relief; Punitive Damages.
(a) Holdings recognizes that, in the event it fails to perform, observe or
discharge any of its obligations or liabilities under this Holdings Guaranty or
any other Loan Document, any remedy of law may prove to be inadequate relief to
the Administrative Agent and the Secured Parties. Therefore, Holdings agrees
that the Administrative Agent and the Secured Parties, at the option of the
Administrative Agent and the Secured Parties, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.
(b) The Administrative Agent, the Secured Parties and Holdings hereby agree that
no such Person shall have a remedy of punitive or exemplary damages against any
other party to a Loan Document and each such Person hereby waives any right or
claim to punitive or exemplary damages that such Person may now have or may
arise in the future in connection with any Dispute, whether such Dispute is
resolved through arbitration or judicially.
SECTION 4.7 No Waiver by Course of Conduct, Cumulative Remedies. Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 4.2), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No delay or failure to take action on the part of
the Administrative Agent or any Secured Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Administrative Agent or such Secured Party would
otherwise have on any future occasion. The enumeration of the rights and
remedies of the Administrative Agent and the Secured Parties set forth in this
Holdings Guaranty is not intended to be exhaustive and the exercise by the
Administrative Agent and the Secured Parties of any right or remedy shall not
preclude the exercise of any other rights or remedies, all of which shall be
cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.

 

9



--------------------------------------------------------------------------------



 



SECTION 4.8 Successors and Assigns. The provisions of this Holdings Guaranty
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; provided, that Holdings may not
assign or otherwise transfer any of its rights or obligations under this
Holdings Guaranty without the prior written consent of the Administrative Agent
and the Lenders (in accordance with the Credit Agreement).
SECTION 4.9 Survival of Indemnities. Notwithstanding any termination of this
Holdings Guaranty, the indemnities to which the Administrative Agent and the
Secured Parties are entitled under the provisions of Section 4.3 and any other
provision of this Holdings Guaranty and the other Loan Documents shall continue
in full force and effect and shall protect the Administrative Agent and the
Secured Parties against events arising after such termination as well as before.
SECTION 4.10 All Powers Coupled With Interest. All powers of attorney and other
authorizations granted to the Secured Parties, the Administrative Agent and any
Persons designated by the Administrative Agent or any Secured Party pursuant to
any provisions of this Holdings Guaranty or any of the other Loan Documents
shall be deemed coupled with an interest and shall be irrevocable so long as any
of the Guaranteed Obligations remain unpaid or unsatisfied, any of the Revolving
Credit Commitments remain in effect or the Credit Facility has not been
terminated.
SECTION 4.11 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Holdings Guaranty are for
convenience only, and neither limit nor amplify the provisions of this Holdings
Guaranty.
SECTION 4.12 Severability. Any provision of this Holdings Guaranty or any other
Loan Document which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
SECTION 4.13 Counterparts; Integration, Effectiveness. This Holdings Guaranty
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Holdings Guaranty and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Holdings Guaranty shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Holdings Guaranty by telecopy shall be effective as
delivery of a manually executed counterpart of this Holdings Guaranty.
SECTION 4.14 Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Holdings
Guaranty with its counsel. The parties hereto have participated jointly in the
negotiation and drafting of this Holdings Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Holdings Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Holdings Guaranty.

 

10



--------------------------------------------------------------------------------



 



SECTION 4.15 Acknowledgements. Holdings hereby acknowledges that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Holdings Guaranty and the other Loan Documents to which it is a party;
(b) it has received a copy of the Credit Agreement and has reviewed and
understands same;
(c) neither the Administrative Agent nor any Secured Party has any fiduciary
relationship with or duty to Holdings arising out of or in connection with this
Holdings Guaranty or any of the other Loan Documents, and the relationship
between Holdings, on the one hand, and the Administrative Agent and the Secured
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and
(d) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Secured Parties or among Holdings and the Secured Parties.
SECTION 4.16 Releases. At such time as the Guaranteed Obligations (other than
(i) any contingent indemnification obligations not yet due and (ii) the
Specified Obligations) shall have been indefeasibly paid in full in cash and the
Revolving Credit Commitments have been terminated, this Holdings Guaranty and
all obligations (other than those expressly stated to survive such termination
or as may be reinstated after such termination) of the Administrative Agent and
Holdings hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party.
SECTION 4.17 Secured Parties. Each Secured Party not a party to the Credit
Agreement who obtains the benefit of this Holdings Guaranty shall be deemed to
have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of the Credit Agreement, and that with respect to the
actions and omissions of the Administrative Agent hereunder or otherwise
relating hereto that do or may affect such Secured Party, the Administrative
Agent and each of its Affiliates shall be entitled to all the rights, benefits
and immunities conferred under Article XIII of the Credit Agreement.
SECTION 4.18 Joint and Several Liability. The liability of Holdings hereunder
shall be joint and several with the liability of the Subsidiary Guarantors under
the Subsidiary Guaranty Agreement.
[Signature Pages to Follow]

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Holdings has executed and delivered this Holdings Guaranty
under seal by its duly authorized officers, all as of the day and year first
above written.

            DYNCORP INTERNATIONAL INC., as Holdings
      By:   /s/ Michael J. Thorne         Name:   Michael J. Thorne       
Title:   Senior Vice President & Chief Financial Officer   

[Signature Pages Continue]
[Holdings Guaranty — DynCorp International Inc.]

 

 



--------------------------------------------------------------------------------



 



            Acknowledged by the Administrative Agent as of the
day and year first written above:

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent
      By:   /s/ Robert Sevin         Name:   Robert Sevin        Title:  
Director   

[Holdings Guaranty — DynCorp International Inc.]

 

 